 DECISIONS OF NATIONAL LABOR RELATIONS BOARDM & D Investments d/b/a David's and Louis E.Testa. Case 27-CA-801331 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 14 April 1983 Administrative Law JudgeRoger B. Holmes issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed a brief in support ofthe judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found, inter alia,2that the Respondentviolated Section 8(a)(1) of the Act by dischargingemployees Louis (Chip) Testa, Calvin Lindley, andNorman Skender Tuesday, 10 August 1982,3 be-cause they had engaged in protected concerted ac-tivities. However, the judge also found that the Re-spondent had decided to terminate these three em-ployees Monday, 9 August, but that this decisionwas not to be implemented until Friday, 13 August.The judge further found that the Respondent hadno knowledge of these employees' protected con-certed activities until after the 9 August decisionhad been reached. He concluded therefore that theRespondent's 9 August decision to discharge Testa,Lindley, and Skender effective 13 August was alawful one which was unlawfully accelerated to 10August in response to their protected concerted ac-tivities. Accordingly, the judge did not provide foran offer of reinstatement. He also limited theperiod for calculating backpay to the time betweenthe discharges and 13 August.The General Counsel excepts to the judge's find-ing that the Respondent reached a lawful decisionto discharge Testa, Lindley, and Skender 9 August.I The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.The judge also found that the Respondent violated Sec. 8(a)(l) of theAct (I) by creating an impression of surveillance of its employees' activi-ties on two occasions; (2) by interrogating Lindley at the time of his dis-charge; and (3) by telling Lindley that his discharge resulted from his in-volvement in protected concerted activities, No exceptions were taken tothese findings.s All dates are 1982 unless noted otherwise.The General Counsel maintains that the judgeerred both in limiting the backpay period and infailing to order the Respondent to offer reinstate-ment to Testa, Lindley, and Skender. We findmerit in the General Counsel's exceptions.I. THE FACTSA. BackgroundAs more fully detailed in the judge's decision,the following chronology of events preceded theRespondent's alleged decision to terminate Testa,Lindley, and Skender 9 August and the implemen-tation of that decision 10 August.On Sunday, 8 August, several of the Respond-ent's employees held an informal meeting at theRespondent's bar. Testa and Lindley attended thismeeting. The employees discussed their workingconditions and related grievances. Specifically, theemployees discussed the scheduling of work assign-ments, the Respondent's door policy, and manage-ment's inaccessibility for the airing of grievances.At the conclusion of this meeting the employees se-lected Testa, the most senior employee, to speakwith management on their behalf about theseissues.4B. Events Pertaining to TestaAfter the close of business 8 August (in the earlymorning hours of Monday, 9 August) Testa enteredthe Respondent's office and spoke with ManagerRob Lamont. It is undisputed that Testa did so atthe bidding of his fellow employees. Testa crediblytestified that his purpose in approaching Lamontwas "to get things on a more level deal, more levelwith all of us."5Testa attempted to discuss thematter of employees' work schedules withLamont." Lamont told Testa that he was not in themood to discuss it at that time.Subsequently, around noon on 9 August, Testatelephoned the Respondent's general manager, JimMcNulty, and asked to meet with him that after-noon. Testa arrived at McNulty's office at approxi-mately 1 p.m. and again attempted to press the em-ployees' complaints regarding work schedules.When McNulty commented that he "was alwayscomplaining," Testa responded, "it is not just mecomplaining. We have a lot of employees and they* Skender testified that in a phone conversation Sunday, 8 August,Testa told him that "everyone was complaining about management and itwas time we should get together and discuss it."a We note Lamont's characterization of this meeting as "the culmina-tion of the problems I was having with everybody."a Regarding work assignments the record indicates that Lamont de-parted from the former management's practice of rotating the work sta-tions on the work schedule to allow employees an opportunity to workthe "money shifts."271 NLRB No. 87536 DAVID'Sare complaining about ongoing problems here,management's inaccessibility." McNulty concludedthe discussion by advising Testa to speak withLamont again.Following his meeting with Testa, McNulty con-ferred with Lamont. McNulty testified that:...it started out with the main conversationabout Chip [Testa] being a problem and it wasat that time that I told Lamont that I wantedChip [Testa] terminated, and then we expand-ed the conversation to other people we werehaving trouble with, specifically Lindley andSkender, and I was beginning to feel like I hadbeen Mr. Nice Guy too long and giving every-body their chances and everything, and Ineeded to clean house, and I made the deci-sion that the three of them would be terminat-ed the end of the week.The Respondent, however, did not wait until theweek's end to effect Testa's discharge. Rather, re-ports of an employees' meeting7scheduled for 2p.m. on Tuesday at Testa's house prompted the Re-spondent to advance his discharge. Thus at 2:15p.m. on Tuesday Lamont telephoned Testa at homeand informed him that his services were no longerneeded. Lamont acknowledged that it was his in-tention to fire Testa while the employees' meetingwas in progress.C. Events Pertaining to Lindley and SkenderIn addition to Testa, McNulty claimed to havedecided on 9 August to discharge Lindley andSkender. As in the case of Testa these dischargeswere not to be effected until 13 August. However,these discharges were also advanced.The record shows that in the early morninghours of 10 August Lamont and Shellock receivedreports of the employees' meeting scheduled forthat afternoon at Testa's house. About 3:30 a.m.Puckett arrived at the Respondent's facility to giveLindley a ride home. Since he lived in the sameapartment building Lamont accompanied them.During the ride Lamont remarked that he had"heard of the clique and your name was men-tioned." When Lindley asked what he meant7 After his conversation with McNulty Testa met with Lindley andothers and expressed his opinion that "we are getting nowhere." There-upon the group decided to hold a meeting the following afternoon atTesta's house. Testa was to contact other employees about the meeting.Later that afternoon Testa telephoned Skender to inform him of thegroup's decision to meet the next day.We note that the Respondent's assistant manager Shellock acknowl-edged that he drew a connection between Testa's complaints about theway in which the club was being run and this meeting.Lamont replied, "never mind, you will find outsoon enough."8At 11 p.m. on 10 August Lindley reported towork as a doorman. About midnight Shellock ap-proached Lindley and asked him to come to theoffice. Upon their arrival in the office Shellocktold Lindley that his services were no longerneeded. He informed Lindley that the reason forhis discharge was Lindley's involvement in the"mutiny party."9To Lindley's comment that hedid not attend the meeting, Shellock replied that... he had heard otherwise through feelersthat they had out, and due to what he heardfrom these feelers that [Lindley] was involvedin the meeting and that was what led to thedecision to terminate [him].Shortly after he had discharged Lindley, Shel-lock approached Skender and asked him to cometo the office.10Once inside the office Shellock in-formed Skender that his services were no longerneeded. When Skender asked the reason for his dis-charge Shellock answered, "You are well aware ofwhy." Skender credibly testified that when he re-turned to the bar Lamont told him "that he hadbragged about how well I had done the nightbefore [9 August] to Jim McNulty and I f- it upwhen I got involved with Chip [Testa]."When Lindley returned to the Respondent's fa-cility 12 August to pick up his paycheck, he en-countered Lamont. Lindley credibly testified as tothe following conversation between himself andLamont:He [Lamont] said, "After all I have done foryou that, you know, some of the things yousaid about me," and I told him that I didn'tunderstand that, that I had not said anythingabout him and I didn't understand why all thiswas happening and what was going on. Hesaid "Calvin, you got involved with Chip [Testa].[Emphasis added.]II. ANALYSISA. The Discharge of Employee TestaThe foregoing credited record evidence estab-lishes not only that Testa was engaged in protectedconcerted activity but also that the Respondenthad knowledge thereof at the time of its decision to' Stuart testified that when Lamont, his roommate, came home afterwork on the evening of 9 August he told Stuart he was aware of theplanned meeting.I As set forth more fully in the judge's decision, Shellock proceeded tointerrogate Lindley regarding the planned employees' meeting. The judgefound that in so doing Shellock also created an impression of surveil-lance.10 This took place approximately 12:30 a.m. on II August.537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge him." At the urging of his fellow em-ployees Testa met with Lamont and then McNulty.With each Testa addressed himself to the sameissues discussed by the employees at their meeting.Specifically, Testa spoke to Lamont about the em-ployees' schedules and to McNulty about employ-ees' schedules and management's inaccessibility.More important, McNulty's charge that he wasalways complaining elicited from Testa a definitedisavowal that he was engaged in individual grip-ing. Testa's response that "it is not just me com-plaining" could not have been more explicit. Fur-thermore, Testa then asserted that "we have a lotof employees and they are complaining."'2(Em-phasis added.) This assertion simultaneously rein-forced his disavowal of individual griping and un-derscored the concertedness of his action. Conse-quently, the circumstances of McNulty's decisionpermit but one conclusion: The Respondent decid-ed to discharge Testa because of his protected con-certed activities. McNulty's reference to Testa as a"problem" clearly alludes to the latter's complain-ing. The record demonstrates that Testa's com-plaining was inextricably intertwined with his pro-tected concerted activities. Although the Respond-ent characterized Testa as a discontent, it cited noincident other than Testa's encounters withLamont and McNulty which account for its 9August decision. That Testa was discharged be-cause of his protected concerted activity finds fur-ther support in the timing and abruptness of theRespondent's decision's and its animus toward itsemployees' protected concerted activities. The Re-spondent chose to effect its 9 August decision byintentionally telephoning and discharging Testa atthe time of the scheduled employees' meeting. Wethus conclude that the Respondent possessedknowledge of the concerted nature of Testa's ac-tivities and that these activities triggered the Re-spondent's 9 August decision to discharge him. Ac-cordingly, we find that McNulty's 9 August deci-sion to discharge Testa and its subsequent imple-mentation violated Section 8(a)(1) of the Act. '4B. The Discharges of Employees Lindley and SkenderWe find in the Respondent's discharge of Lind-ley and Skender-also on 10 August-further evi-' I Ronald Moran Cadillac, 202 NLRB 1017 (1973); Steak & Ale Restau-rant, 263 NLRB 107 (1982), affd. 709 F.2d 1508 (6th Cir. 1983); CentralFreight Lines, 267 NLRB 1082 (1983). (Chairman Dotson dissenting inpart on other grounds). See Meyers Industries, 268 NLRB 493 (1984).I" We note that Shellock acknowledged without specifying a date thatTesta had complained that not only he but also other people as well werenot receiving the hours they believed were proper.13 Bentley Hedges Travel Service, 263 NLRB 1408 (1982).14 Ronald Moran Cadillac, supra; Ajax Paving Industries, 261 NLRB695 (1983), affd. 713 F.2d 1214 (6th Cir. 1983); Steak & Ale Restaurant,supra; Esco Elevators, 267 NLRB 728 (1983); Central Freight Lines, supra.dence of the animus toward its employees' protect-ed concerted activities manifested in its dischargeof Testa.In addition to Testa, the Respondent also claimsto have decided on 9 August to discharge Lindleyand Skender.'5 The Respondent offered a numberof reasons for reaching that decision which thejudge basically accepted.'6Thus, although hefound that the Respondent's actual discharge ofLindley and Skender on 10 August violated Sec-tion 8(a)(1), the judge concluded that those dis-charges constituted only an unlawful accelerationof the 9 August lawful decision to discharge themon 13 August. We disagree. We have carefully ex-amined the Respondent's proffered reasons for de-ciding to discharge Lindley and Skender and findthem unconvincing.'7At the hearing McNulty provided three reasonsfor his 9 August decision to terminate Lindley: (1)complaints that Lindley was slow; (2) Lindley's in-volvement in a fight; and (3) the presence of an un-deraged person in the Respondent's facility at atime when Lindley was working as doorman. Wefirst note that the fight, which occurred on Lind-ley's third or fourth day on the job, and the inci-dent involving the minor both took place in Juneand are actions for which the Respondent had al-ready admonished Lindley. Second, the record re-veals no additional infractions by Lindley. On thecontrary, Lindley's record since June disclosessteady advancement in job assignment. On 16 JulyLindley was promoted from doorman to barback.'8By the end of July the Respondent pro-moted him to bartender at its beer bar.'9Finally,we note that the Respondent introduced no worklogs or other documentary evidence to substantiateMcNulty's vague reference to complaints aboutLindley's slowness. Moreover, McNulty's unsub-stantiated charge flies in the face of Lindley's pro-motion as well as credited testimony that in lateJuly Lamont told Lindley "that he had been doinga very good job, that he [Lamont] was satisfiedwith his work."McNulty also offered three reasons for includingSkender in his 9 August decision: (1) Skender's"I As in the case of Testa, the discharges were not to be effected until13 August.6s The judge failed to subject the proffered reasons to any type ofanalysis or critical examination; rather he simply accepted the Respond-ent's assertion that a decision had been made 9 August.1' That the Board need not treat self-serving assertions as conclusive,even if not contradicted by any direct evidence in the record, is well es-tablished. NLRB v. Pacific Grinding Wheel Co., 527 F.2d 1343 (9th Cir.1978).Is A bar back is in charge of stocking the bars, keeping the glassesclean, and keeping up stocks during the night.19 Lindley was later assigned to work the door only because of a footinjury.538 DAVID'Squitting on one occasion; (2) his assumption thatSkender often worked under the influence of alco-hol; and (3) his observations of Skender givingaway free drinks. We first note that Skender's quit-ting, which occurred in June, did not trigger anydisciplinary action by the Respondent. Rather,McNulty called Skender the next day, told himthat he was a good worker whom he did not wantto lose, and asked him to work that night.20Second, neither McNulty's assumption thatSkender worked while under the influence nor hisseveral observations of Skender giving away drinksare substantiated by work logs, records of relateddisciplinary action, or other documentary evi-dence.21Indeed McNulty testified that he hadnever suspended Skender for being intoxicated.Third, as in the case of Lindley, the record dis-closes no misconduct by Skender immediately pre-ceding McNulty's 9 August decision. Instead therecord establishes that Skender was a competentemployee who steadily progressed in job responsi-bility. Skender started working for the Respondentin October 1981. He was promoted in April to day-time bartender and in May the Respondent beganto schedule him on the night shift. During thisperiod Skender was sometimes scheduled as a barback. Beginning in June the Respondent scheduledhim only as a bartender.22Finally, we note thatLamont's remark to Skender in late July that hewas doing well is consistent with Skender's pastjob performance.The inherent implausibility of McNulty's prof-fered reasons undermines his claim to have decided9 August to discharge Lindley and Skender.McNulty's failure to communicate these profferedreasons to his subordinates or they, in turn, toLindley and Skender at the time of their dischargesfurther detracts from McNulty's claim.23Indeed,against this background the overwhelming prepon-derance of the evidence militates against McNulty'sclaim to have made such a decision.20 We note that Skender quit because he was unhappy with his workschedule. This same issue was discussed by the employees at their 8August meeting and addressed by Testa in his meetings with Lamont andMcNulty. See fn. 6, above.s' Skender did testify that on one occasion prior to his discharge hewas spoken to by Lamont for giving away a free drink to a customer.We note that this incident involved a Coca-Cola and took place about Imonth prior to Skender's discharge. Skender explained at the trial thatthe Respondent's policy was to allow employees to purchase alcoholicdrinks at a discount and to have nonalcoholic beverages free of charge.a" Skender did work as a doorman on one or two occasions in Juneand July.s3 We note that the Respondent introduced no documentary evidence,such as logs or minutes of the Lamont-McNulty meeting, to corroborateits claim. In McNulty's own version of his meeting with Lamont, there isno mention of these proffered reasons. See sec. I,B, supra. Shellock wasunaware of any decision having been made 9 August, let alone the rea-sons therefor.The circumstances surrounding the discharges ofboth Lindley and Skender belie the Respondent'sclaim to have made a decision to do so 9 August.First, when he informed Shellock on Tuesday, 10August, that he was going to discharge Testa laterthat day, Lamont made no mention of Lindley orSkender. Second, Shellock testified that, when hedischarged Lindley and Skender per order ofLamont, he was not aware that such action waspredetermined. In fact Shellock testified that theemployees' meeting prompted the discharges.Third, during the actual discharge and immediatelythereafter Shellock and Lamont provided Lindleyand Skender with only one reason for their dis-charges-their association with Testa, knowledgeof which the Respondent itself admits was not ac-quired until 10 August. Finally, we note that at thetime of the discharges the Respondent made nomention of the reasons proffered by McNulty attrial or that the discharges had previously been de-cided on.Lamont's and McNulty's own actions also but-tress our conclusion that the Respondent made nodecision on 9 August to discharge Lindley orSkender. Lamont and McNulty never relayed sucha decision to Shellock although both apparentlydid inform him of the decision to discharge Testa,which decision they allegedly made at the sametime. Similarly, Troiano testified that on 9 AugustMcNulty told him that "[Testa] wouldn't be withus at the end of the week and said there would beother charges also." Again there was no mention ofLindley or Skender. Further, Lamont told Skenderafter his discharge that he had bragged to McNultythe previous night (9 August) regarding Skender'sperformance.24Such action is inconsistent withMcNulty's claim that he and Lamont had reacheda final decision to discharge Skender just hoursbefore.As in the case of Testa, the record discloses onlyone reason for the discharge of Lindley andSkender: the Respondent's knowledge of their in-volvement in the 10 August employees' meeting.Further, the record offers no support for the Re-spondent's claim to have reached a lawful decisionto discharge them on 9 August. The inherent im-plausibility of the proffered reasons for that deci-sion reduces the Respondent's claim to no morethan a self-serving assertion which the weight ofthe evidence compels us to reject.25Therefore we'4 See sec. II,A, above.25 As noted above, the Board is not bound to treat self-serving decla-rations as conclusive even when credited by the administrative law judge.Rather, we are free to consider all the circumstances of the case anddraw our own inferences, giving such declarations the weight we deemContinued539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcan only conclude that the Respondent's decisionto discharge Lindley and Skender was made subse-quent to the time of, and as a response to, itshaving acquired knowledge of the employees'meeting and that the discharges of Lindley andSkender flowing from such a decision were in vio-lation of Section 8(a)(1) of the Act. We shallmodify the judge's remedy and recommendedOrder accordingly.ConclusionIn light of our findings above, we conclude thatthe judge erred in limiting his backpay order to the4-day period of 10 through 13 August. The judge'sown findings, on which we have relied, negate hisconclusion that the Respondent lacked knowledgeof the concerted nature of Testa's activities untilafter deciding to discharge him.26This flaw in thejudge's anaylsis of his findings renders untenablehis derivative conclusions regarding the dischargesof Lindley and Skender. Accordingly, we shallmodify his remedy and recommended Order to re-quire the Respondent to offer Testa, Lindley, andSkender reinstatement and to make them whole forlosses caused by the Respondent's discharge ofthem.REMEDYHaving found that the Respondent unlawfullydischarged employees for having engaged in pro-tected concerted activities and that those dis-charges were decided on only after the Respondenthad knowledge of their involvement in such activi-ties, and having found that the Respondent en-gaged in further unlawful conduct by interrogatingan employee and creating an impression of surveil-lance, we shall order it to cease and desist there-from, and to take certain affirmative action whichwe find will effectuate the purposes of the Act.The Respondent will be required to offer LouisE. Testa, Calvin Lindley, and Norman Skender fulland immediate reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights and privileges previously en-joyed, and to make them whole for any loss ofappropriate. See Shattuck Denn Mining Corp. v. NLRB, 362 F.2d 466, 470(9th Cir. 1966); NLRB v. Pacific Grinding Wheel Co., supra; and BrooksCameras, 250 NLRB 820 (1980), enfd. in relevant part 691 F.2d 912 (9thCir. 1982). In the instant case we find the Respondent's self-serving claimto have made a prior lawful decision to terminate Lindley and Skendernot worthy of acceptance. Its proffered reasons for making that decisionlack substance and the record evidence offers no support that such a de-cision was made.2" By emphasizing when the Respondent learned of the 10 August em-ployees' meeting, the judge inadvertently overlooked his findings regard-ing Testas's encounters with Lamont and McNulty which established theRespondent's knowledge of the concerted nature of his activities at thepredecision stage.earnings or benefits they may have suffered byreason of their discharges, such earnings to becomputed in accordance with the formula set forthin F W. Woolworth Co., 90 NLRB 289 (1950), withinterest thereon to be computed in the manner pre-scribed in Florida Steel Corp., 231 NLRB 651(1977). See generally Isis Plumbing Co., 138 NLRB716 (1962).ORDERThe National Labor Relations Board orders thatthe Respondent, M & D Investments d/b/aDavid's, Denver, Colorado, its officers, agents, suc-cessors, and assigns, shall1. Cease and desist from(a) Discharging employees for engaging in pro-tected concerted activity.(b) Telling an employee that he was being termi-nated from employment because of his involvementin protected concerted activities.(c) Interrogating employees concerning the ac-tivities of employees' concertedly seeking to dis-cuss or to improve their working conditions.(d) Conveying to its employees the impressionthat it is engaging in surveillance of their protectedconcerted activities.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action whichwill effectuate the policies of the Act.(a) Make whole Louis E. Testa, Calvin Lindley,and Norman Skender for any loss of pay or otherbenefits they may have suffered by reason of theirdischarges in the manner set forth in the section ofthis Decision entitled "Remedy."(b) Offer Louis E. Testa, Calvin Lindley, andNorman Skender immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights orprivileges previously enjoyed.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Expunge from its files any reference to theunlawful discharges of Louis E. Testa, CalvinLindley, and Norman Skender, and notify each oneof them in writing that this has been done and thatevidence of these unlawful discharges will not be540 DAVID'Sused as a basis for future personnel activitiesagainst them.(e) Post at its Denver, Colorado facility copies ofthe attached notice marked "Appendix."27Copiesof the notice, on forms provided by the RegionalDirector for Region 27, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.z7 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT terminate employees from em-ployment because they have engaged in protectedconcerted activities under the National Labor Rela-tions Act.WE WILL NOT interrogate employees concerningthe activities of employees in concertedly seekingto discuss or improve their working conditions.WE WILL NOT give our employees the impres-sion that we are engaging in the surveillance oftheir protected concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Louis E. Testa, Calvin Lindley,and Norman Skender immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed and WEWILL make them whole for any loss of earningsand other benefits resulting from their discharge,less any net interim earnings, plus interest.WE WILL expunge from our files any referencesto the unlawful discharges of Louis E. Testa,Calvin Lindley, and Norman Skender and WEWILL notify them that this has been done and thatevidence of these unlawful discharges will not beused as a basis for future personnel actions againstthem.M & D INVESTMENTS D/B/ADAVID'SDECISIONROGER B. HOLMES, Administrative Law Judge. Theunfair labor practice charge in this case was filed onAugust 16, 1982, by Louis E. Testa. The General Coun-sel's complaint was issued on September 9, 1982, againstM & D Investments d/b/a David's. The General Coun-sel alleges that the Respondent has engaged in conductwhich violates Section 8(a)(1) of the Act. In summary,the General Counsel alleges in his complaint that the em-ployer terminated on August 10, 1982, Louis E. Testa,Norman Skender, and Calvin Lindley because they hadengaged in protected concerted activities. The GeneralCounsel further alleges in his complaint that on August10, 1982, the employer interrogated an employee abouthis protected concerted activities; created the impressionof surveillance of such activities; and told an employeethat he had been terminated because he was involved insuch protected concerted activities. In the answer to thecomplaint allegations, the Respondent denies the com-mission of the alleged unfair labor practices.The trial in this proceeding was held on January 27and 28, 1983, at Denver, Colorado. The time for thefiling of posttrial briefs was extended to March 7, 1983.Both the counsel for the General Counsel and the attor-ney for the Respondent submitted posttrial briefs. OnMarch 9, 1983, a motion was received from counsel forthe General Counsel who asked that his corrected briefbe substituted for the brief which he originally had filed.In the absence of any objection, the General Counsel'smotion is granted.In his posttrial brief, counsel for the General Counselalso made two motions to correct the transcript of theproceedings. At footnote 11 on page 7 of his brief, and atthe footnote 12 on page 7 of his brief, the motions are setforth. In the absence of any objection, both motions aregranted. The corrections are at line 5 on page 160 ofvolume I of the transcript, which should read "mutiny541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDparty," and at line 4 on page 117 of volume I of thetranscript, which should read "with Chip." In addition,commas and other punctuation have been added to someof the material quoted herein for clarity.FINDINGS OF FACTI. JURISDICTIONThe jurisdiction of the Board over the business oper-ations of the Employer is not an issue in this proceeding.The Employer operates a nightclub and discotheque inDenver, Colorado. The Employer's operations meet theBoard's discretionary and statutory jurisdictional stand-ards for asserting the Board's jurisdiction over retailbusiness enterprises.II. THE WITNESSES AND CREDIBILITY RESOLUTIONSNine persons were called as witnesses to testify at thetrial in this proceeding. In alphabetical order by their lastnames, they are: Robert C. Lamont, who is the managerof the Respondent's business; Calvin Lindley, who is oneof the three alleged discriminatees in this proceeding;James McNulty, who had been the general manager andvice president of the Respondent since May 11, 1982;Douglas Puckett, who formerly worked on a casual basisfrom May 1982 to August 1982 at the employer's facility;Mark Shellock, who has been the assistant manager ofthe employer since August 6, 1982; Norman Skender,who is one of the three alleged discriminatees in ths pro-ceeding; Wade R. Stuart, who was an employee of theRespondent at the time of the trial; Louis E. Testa, whois the Charging Party and who is one of the three al-leged discriminatees in this proceeding, and whose nick-name is "Chip"; and Paul Troiano, who was an employ-ee of the Respondent at the time of the trial.After observing and listening to the witnesses whilethey testified at the trial, I have based the findings of factto be set forth herein on portions of the testimony fromeach one of the nine witnesses.In determining which portions of the testimony fromthe witnesses are credible, accurate, and reliable, I havegiven consideration to their demeanor while they testi-fied; the probabilites of the differing versions of certainevents related by the witnesses under the circumstancespresented here; the fact that witnesses viewed the eventsas they occurred from different perspectives and fromdifferent employment positions, which may have had aneffect on their different recollections of these past eventswhen the witnesses were called on to describe thoseevents at the time of the trial; and the fact that certainwitnesses corroborated a version of the events given byother witnesses, although understandably not in identicalwords or phrases, in view of the passage of time.Perhaps, an example will serve as an illustration, al-though this example of a conflict in the testimony is notall-inclusive insofar as the criteria mentioned above areconcerned. However, for example, there is a conflict be-tween Troiano and Lindley regarding a remark whichTroiano said Lindley made to him when the Denverpolice found an underage person at the Employer's facili-ty. According to Troiano's version, Lindley told himthere was less money to be made working as a doormanat the door to the club; that he preferred to work in thejob known as a "bar-back;" and if he did not do a goodjob as a doorman, the employer would keep him bar-backing. (Bar-back works as a helper to a bartender andshares in a portion of the bartender's tips.) Lindley spe-cifically denied the remarks attributed to him byTroiano. I credit Lindley's denial of the statement par-ticularly when Troiano's position "as a quasi-manage-ment person" is considered along with the other factorsreferred to in the preceding paragraph. Troiano previ-ously had served as an interim manager at the employer'sfacility and, even afterwards, he often acted as an inter-mediary between the employees and management. Inthese circumstances, Lindley's denial of having madesuch a statement to a person in Troiano's position seemsmore probable because the import of the statement, if ithad been made, would have been to inform an interme-diary to management that Lindley purposefully was fail-ing to perform his assigned duties as a doorman with theexpectation that the employer would give him the morelucrative job of bar-back. Thus, it appears to be lessprobable that Lindley would have made such a statementin those circumstances to Troiano.With the criteria mentioned earlier in this section inmind, I will set forth the credited accounts in the sec-tions to follow. While I have considered the differingversions and other portions of each witness' testimonynot set forth herein, the findings of fact are limited to thecredited facts. (See, for example, Krispy Kreme DoughnutCorp., 245 NLRB 1053 (1979), and ABC Specialty Foods,234 NLRB 475 (1978).)An additional comment should be made regarding thetestimony given during the General Counsel's rebuttalcase by the Charging Party, Testa, who is also one ofthe three alleged discriminatees in the case. The Board'sholding in Unga Painting Corp., 237 NLRB 1306 (1978),furnished guidance in observing the sequestration rulewhich was in effect during the time of the trial. In ac-cordance with the Unga guidelines, I adhere to the rulingwhich permitted Testa to testify, over timely objection,during the General Counsel's case, notwithstandingTesta's presence in the hearing room during most of thetrial.Finally, it should be noted at the outset that the em-ployer's facility was open until midnight on Sundaynights and until 2 a.m. on other nights of the week.Thus, if an event occurred after the facility had closed,the event actually took place in the early morning hoursof the following day. It is understandable that sometimesa witness would refer to an event as occurring during aparticular evening when, on reflection, it appears thatthe event occurred after midnight, and, thus, technicallythe next day. To avoid any misunderstanding, the fore-going comments are not made in any sense to be criticalof the witnesses, because it seems to be an ordinary ex-pression to refer to things that happened on a certainnight or evening. The foregoing observation is simply tostate that I have not discredited any testimony on theforegoing basis, and further to explain why I have setforth the facts on certain dates. The timing of certain ofthe events is significant in this proceeding and, thus, I542 DAVID'Shave attempted to place the events in the sequence, inwhich I believe they occurred, based on the descriptionsgiven by the witnesses.A. The Events Prior to August 8, 1982The employer's facility had been open for business forabout 4 years at the time of the trial. By May 11, 1982,the owner of the business had dismissed the former man-agement at the facility, and at that time, McNultybecame the general manager and the vice president ofthe Employer's business operations.According to McNulty, the persons who worked asthe manager and the assistant manager under him weregiven the authority to hire employees, but they were notgiven the authority to fire employees. McNulty ex-plained at the trial, "That was my ultimate responsibility.They certainly had the authority to bring recommenda-tions to me, but the final decision with firing anybodywas mine." McNulty said that his policy was in effectduring the entire time that he had been the general man-ager and vice president at the facility.B. Events Pertaining to TestaTesta began working for the employer on December19, 1980. He was suspended from work on one occasionby the former management at the facility.After McNulty became the general manager and thevice president at the Employer's facility, McNultyformed the opinion that Testa had been "a problem em-ployee" under the prior management. McNulty learnedthat Testa had been warned by the former managementfor serving drinks to customers after hours; subsequentlyhe was suspended from work for that reason, and thatTesta had been fired from his previous job with anotheremployer. According to Testa, McNulty telephoned himat the time that McNulty became general manager andinformed him that the owner had fired the previous man-agement team. McNulty said that he was taking over asthe new general manager, and he asked if there would bea problem for Testa to work with him since Testa hadworked for a year and a half with the previous manag-ers. Testa told him that he did not see any problem.A couple of weeks later, Testa momentarily left hiswork station at the employer's facility in order to get adrink at the front bar. Testa testified, "I was on my wayto my station when Mr. McNulty tapped me on the backand told me angrily to get back to my station and neverleave it again, so I did."During the first month that McNulty was generalmanager, McNulty and Testa had another telephone con-versation. During that conversation, McNulty informedTesta that he had complaints from customers aboutTesta's service at the bar and specifically about Testa'stalking. Testa testified, "He discussed with me the factthat, like I testified, that he wanted me to talk less on thebar." Around the middle of June 1982, Testa askedMcNulty if he was improving insofar as not being astalkative at the bar. McNulty told Testa that he wasdoing better, but that Testa could still use some improve-ment.Lamont was selected by McNulty to be a manager atthe Employer's facility. Previously, Lamont had workedas a bartender for the Employer, and even after beingnamed the manager, Lamont continued to perform bar-tending duties. At the time that McNulty made Lamonta manager, they discussed "certain problem employees."Lamont indicated at the trial that Testa and Skenderwere among the persons they discussed at that time. Inthe opinion of Lamont, Testa was "a constant chroniccomplainer." Lamont also stated at the trial, "He wasconstantly looking out for himself. That was all his com-plaints were about was about himself, his schedule, hisperformance. Mr. Testa was one of the complainersabout other employees also." Lamont also expressed theopinion that Testa "was not a good performer" in hisjob.In the opinion of Testa, "Rob Lamont began takingover most of the money stations," rather than rotatingthe work stations, as the previous manager had done.About the end of May or the first part of June 1982,Lamont and Testa had a conversation at the bar withregard to the work stations. Testa asked Lamont whyLamont was taking all of the "money shifts." Lamont re-plied that he had spoken with the owner, who said thatLamont deserved to have the best shifts because Lamontwas the manager, and he worked the hardest.In the opinion of McNulty, there was "constant com-plaining" by Testa with regard to other emloyees at theemployer's facility, and also that Testa complained tohim about Lamont's scheduling. McNulty testified, "itwas usually the same conversation over and over again,which was that I needed everybody to get along and towork together, and he was constantly having problemswith just about everybody that worked there, and Iwanted him to make an effort to try to get along."Testa acknowledged at the trial that he had madecomplaints to McNulty about a couple of employees atthe employer's facility. He also acknowledged that hehad discussed Lindley with McNulty and that, in hisview, Lindley did not have any experience and wasslow. However, in Testa's opinion, he did not view theforegoing as making a complaint regarding Lindley.Testa said, "I wouldn't call it complaining. It was con-versation. Let's say we pointed out to each other, wewere in agreement." Testa also acknowledged that hewent to McNulty and had a conversation with him withregard to Steve Mason, and that Testa was unhappy withMason's performance. At the trial, Testa explained, "Weworked the same bar together."About the end of June 1982, the employer terminatedemployee George Leonard. Within a couple of days afterLeonard was fired, Testa told McNulty that he felt thatLeonard's termination could have been handled different-ly. According to Testa, McNulty acknowledged to him"that he thought it was handled improperly." Testa alsostated at the trial that he had a conversation withMcNulty with regard to Stuart and Troiano. Accordingto Testa, both McNulty and Lamont had told him thatStuart and Troiano were "the fault of George's firing."(The reference is to George Leonard.) Testa said thatStuart and Troiano denied having anything to do with543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeonard's termination, so Testa had another conversa-tion with McNulty because Testa was "confused aboutwho was telling the truth."At the trial, Testa said that McNulty did not warn himabout his making complaints to McNulty regarding em-ployees of the Employer, or about Testa's attitude. Testasaid that they did have conversations about Testa's per-formance as a bartender. Testa testified, "He told me itwas improving."According to Troiano, for the 9 months that Troianoserved as assistant manager at the employer's facility,and for the 2 months that Troiano served as the manag-er, Testa made "constant complaints about the scheduleand that he was being scheduled unfairly."On a number of occasions as a regular customer of theEmployer's facility, Puckett observed Testa while Testawas working as a bartender. In Puckett's opinion, Testahad "always been very fast and very good as a bartend-er."Shellock became assistant manager at the employer'sfacility on August 6, 1982. At that time, he met withMcNulty and Lamont to discuss the employees and theproblems at the employer's facility. He recalled at thetrial that the names of Testa, Skender, and Lindley werementioned during that discussion. In Shellock's opinion,he concluded from the discussion that "they had morewrong going for them than they had right, when I wasfirst hired." He also stated, "Mr. Testa was singled out inparticular as a problem. The others were not brought upas major problems, but as things that we could see work-ing with. Mr. Testa was brought up as someone thatwould probably be worked out of the picture verysoon."C. Events Pertaining to SkenderSkender began working for the employer on October28, 1981. His first job with the employer was in the posi-tion of bar-back. Skender described the duties of a bar-back as follows: "We are in charge of stocking all thebars, keeping the glasses clean, making sure that every-thing is stacked up during the night." Around April1982, Skender became a bartender during the day shift inaddition to working at times as a bar-back.Sometime in May 1982, the employer began to sched-ule Skender to work sometimes on the night shift as abartender at the Employer's facility, as well as sometimesworking on the day shift as a bartender. Skender said atthe trial that the night shift was preferable to him be-cause there was more money to be earned from tipsduring the night shift. In June 1982, the employer as-signed Skender to work as a bartender, rather than some-times working as a bar-back. On one or two occasions inJune and July 1982, Skender also worked as a doorman.Around June 21, 1982, Skender quit his job with theEmployer based on Skender's belief that he was notbeing scheduled fairly. Skender had been scheduled towork that evening at the Employer's facility. At thetrial, he acknowledged that he had been drinking at thebar during that afternoon before he walked out and quithis job.The next day McNulty telephoned Skender. Skendertestified, "He expressed that he wished that I had talkedabout it with him; that I was good worker, and he didn'twant to lose me, and asked me if I would come back andwork my shift that night." Skender acknowledged at thetrial that McNulty had been upset with him for notshowing up to work his scheduled shift the previousevening. Skender agreed to return to work for the em-ployer, and he continued to work thereafter until his ter-mination in August 1982.Skender acknowledged at the trial that he was coun-seled on one occasion about his giving away a free drinkto a customer while he was working as a bartender atthe Employer's facility. Skender estimated that the inci-dent occurred about a month prior to his termination bythe Employer. He explained at the trial that Lamont toldhim, after his shift had ended on that particular day, thatLamont had observed Skender give away a drink.Lamont told Skender that he did not want that tohappen again. Skender informed Lamont that the drinkinvolved was a Coca-Cola. However, Lamont againstated that he did not want to see that done again. At thetrial, Skender said that thereafter he did not give awayany free drinks. He explained at the trial that the Em-ployer had a policy whereby employees could buy com-plimentary drinks at a discount price, and they couldhave nonalcoholic beverages free of charge.In the opinion of Lamont, Skender paid too much at-tention to his friends who were customers at the bar, andthat Skender neglected other customers. Lamont alsowas of the opinion that Skender's performance was im-paired by alcohol or some other substance becauseLamont was "having to repeat myself two and three andsometimes four times to get a point across." Sometime inJuly 1982, Lamont arranged Skender's schedule so thatthey would be working together on busy nights in orderthat Lamont "could give him some pointers and givehim some tips on how to service a bar." At the trial,Lamont recalled that he discussed with McNulty manytimes prior to August 9, 1982, the problems whichLamont felt he had with Skender and with other em-ployees. Lamont expressed his view at the trial regardingMcNulty, "Jim has a tendency to overlook a lot ofthings, which I can see to a point, but you reach a pointwhere there was no hope in certain individuals, but, yes,it was discussed many times."Puckett recalled an occasion in July 1982 when heoverheard Lamont tell Skender "that he was doing verywell after he had been observing him for quite sometime." Puckett said that he had seen Lamont watchingSkender at work at the bar for about 2 weeks.D. Events Pertaining to LindleyLindley began working for the Employer about thefirst week of June 1982. Lamont was the one who hiredLindley. At the trial, Lamont explained, "Well, I basical-ly hired him out of friendship because he was a friend ofmine, and he needed a job, and I just basically put himto work to get him some money because he had justmoved up here from Houston, and after a month it wasobvious that it was mistake because, well, he told us thathe had previous experience in bars, but he was too slow.His performance was very sluggish and slow." At the544 DAVID'Strial, Lamont acknowledged that Lindley's "sluggish-ness" was in performing bar-back duties, which Lindleywas not performing at the time of his termination due toan injury to his foot.According to Lamont, he discussed Lindley's perform-ance with McNulty, and it was decided at that time thatLamont was not longer going to hire anyone whom heknew, or any of his friends, "because I didn't want thesame thing happening again."Early in June 1982, Lindley began working as a door-man at the Employer's door where the identification of acustomer is checked before the customer is permitted toenter the bar area. About the third or fourth day afterLindley began working as a doorman for the Employer,Lindley and a customer had an altercation. Some othercustomers in the bar complained to Lindley that the cus-tomer in question was causing problems by his conduct.Lindley spoke with that customer who, in turn, asked tospeak with someone in management. In Lindley's opin-ion, the customer was belligerent towards McNulty, soLindley escorted the customer out the door. Lindley tes-tified, "Well, we went through the door, and I took himto the gate outside the door and proceeded to give him alittle shove out the gate, and when I did, he spun aroundand slugged me in the face." Lindley continued, "As areaction, I stepped outside the gate after him."Afterwards, McNulty spoke with Lindley and toldhim that by Lindley's going off the Employer's premises,McNulty could not protect Lindley. McNulty told Lind-ley that it was very important that he try to control inci-dents like that. Lindley said there were no similar inci-dents thereafter.One evening about the middle of June 1982, Lindleyreported to work at 9 p.m. as scheduled. About 10:30p.m., Denver policemen arrived at the Employer's facili-ty, and they found that a minor was present in the bar.At the trial, Lindley explained that the Employer's facili-ty had opened at 12 noon that day, and that he had notallowed the minor to enter the bar after he came on dutyas the doorman. Lindley testified, "He was already in thebar when I came on."After the policemen had left the Employer's facility,Lamont and Lindley had a discussion. Lindley testified:He just asked me if I had let the guy in, theminor, in the bar. I said no, he must have alreadybeen in the bar when I came on to work. He askedme if I had come into the bar and checked ID's ofthe people that were there. I said no, I was notaware that I was responsible for that.Q. Did Mr. Lamont say that that was the proce-dure?A. Well, he said that I was responsible for it, butI was not aware of it. I had only been working thedoor a week or so at the most.At the trial, Lindley acknowledged that he was awarethat the Employer's facility had been placed on proba-tion earlier as a result of admitting underage persons tothe Employer's bar, and he was aware that the bar couldbe closed if the probation terms were violated. He fur-ther acknowledged that it was stressed to him that it wasimportant for the employer's door policies to be ob-served.As a result of the Denver police finding a minor in theEmployer's bar, Lamont recommended to McNulty thatLindley be fired that same night. However, according toLamont, McNulty told him that they should "give himanother chance." At the trial, Lamont said that he didnot have the authority to fire employees without the ap-proval of McNulty. Lamont acknowledged at the trialthat bartenders are the employees who have the ultimateresponsibility for checking the identification of their cus-tomers, "but when you are busy, a lot of time you over-look it, and you depend on the doorman."Within the next week, NcNulty spoke with Lindley inthe office and informed Lindley that management hadmade the decision to have two employees at the door atall times. Lindley further testified, "so he called me up tothe office to tell me that the reason that I was being kepton the door was not as punishment for what had hap-pened, but it was just due to the decision until theycould hire a second doorman, and that is where theyneeded me."Subsequently, when Lindley worked as a doorman, hebegan checking the identification of customers who werealready in the Employer's facility. Lindley received nofurther reprimands from management with regard to hischecking of customer's identification.On July 16, 1982, Lindley began working as a bar-back for the Employer on 4 nights a week, and he con-tinued to work as a doorman at the Employer's facilityon 2 nights a week. On one occasion about the last weekin July 1982, Lindley acknowledged that Lamont toldhim about areas in which Lindley needed to improve asa bar-back.By the end of July 1982, Lindley was assigned towork at the beer bar on 3 nights a week, while he con-tinued to work at the door on 2 nights a week. Lindleyearned more money while he worked at the beer barthan he did while he worked as a bar-back. On July 30,1982, Lindley sustained an injury to his foot which ne-cessitated his use of crutches. Thereafter, he worked atthe Employer's door as a doorman and as a bartender atthe beer bar.During the occasions when Puckett worked the coatcheck job at the Employer's facility, and Lindleyworked as the doorman, Puckett observed that Lindleychecked the identification papers of customers whosought to enter the Employer's premises. Puckett statedwith regard to Lindley, "He checked everybody's ID.Everybody that came through the door had to presentan ID or they were not allowed in the bar."During the occasions when Troiano worked as a bar-tender and Lindley worked as a bar-back, Troianoformed the opinion that Lindley's performance "waslackluster, and he was slow, and seemed unorganizedbehind the bar." According to Troiano, he receivedcomplaints about Lindley from other employees, andTroiano himself complained to management regardingLindley. Nevertheless, Lindley testified that Troianoshared his tips with him, when Lindley worked with545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTroiano as a bar-back, and that Troiano never told himof any dissatisfaction with his performance.On a Sunday evening prior to the time in July 1982,when Lindley injured his foot, Puckett assisted Lindleyin counting money after the bar had closed. On that oc-casion, according to Puckett, Lamont "came up andcommented to Calvin that he had been doing a verygood job, that he was satisfied with his work."F. Other EventsAccording to McNulty, he has not followed any spe-cific policy as general manager with regard to givingreprimands, suspensions from work, or probations to em-ployees of the Employer. He has examined each case in-dividually. He acknowledged at the trial that he mightsuspend on employee for an offense, while he might justtalk to another employee who had committed the sameoffense. McNulty said that he had fired employees otherthan Testa, Skender, and Lindley without first suspend-ing them from work, or putting those employees on pro-bation. He estimated that he had fired eight or nine em-ployees, including the three persons involved in this pro-ceeding, during his tenure as general manager for theEmployer.According Lamont, the Employer has not had aformal system of oral warnings, written warnings, or per-formance evaluations. Lamont attributed the foregoing tothe small size of the Employer's operation. He said thatproblems were discussed verbally with employees.In July 1982, the Employer suspended bartender WadeStuart from work for a week because he was unable toperform his job by the end of the shift. Upon his returnto work, Stuart was placed on probation for a month.During that period of being on probation, the Employerterminated Stuart about the first of August because hereported to work 2 hours late. Also during that firstweek in August 1982, the Employer terminated JohnBird, who was an assistant manager and who was beingtrained in the bar-back position.At the time of the trial, Bill Bishop was still employedby the Employer as a bartender. Since McNulty becamethe general manager at the Employer's facility, Bishophas been suspended from work on two occasions. Aboutthe first part of July 1982, Bishop was suspended for 1week for being drunk on duty. When he returned towork, Bishop was told not to drink behind the bar for aperiod of time. According to McNulty, in December1982, the Employer suspended Bishop for a second timefor a week because he was drunk on duty and for"shouting obscenities and so forth at Rob Lamont."On a Thursday in mid-July 1982, Lamont and Troianohad a verbal dispute about 2:30 or 3 a.m. after the barhad closed. The conversation took place in the presenceof the other employees. In Testa's opinion, the argumentbetween Lamont and Troiano was "about who was sup-posed to be in charge." In Testa's opinion, the argumentwas, at times, a loud argument between the two persons,and vulgar language was used. Troiano was not suspend-ed from work or fired by the Employer as a result ofthat incident.Introduced into evidence as General Counsel's Exhibit3 was a copy of the work schedule for the period of timebetween Saturday, July 31, 1982, and Friday, August 6,1982.G. The Events on Sunday, August 8, 1982Certain employees of the Employer had a discussion atthe bar at the Employer's facility on Sunday, August 8,1982. The discussion was an informal one with some em-ployees coming by while the group was talking. Amongthe employees who were present were: Testa, Lindley,Puckett, and Stuart, who have been identified earlier'herein as witnesses. However, other employees werepresent at times also.Puckett described the subject of the discussion asbeing, "just working conditions, grievances about work-ing conditions mostly." Puckett further described theareas of discussion among the employees on that occa-sion as being, "Scheduling; the door policy or some in-terference with the door policy; inaccessibility of themanagement to air these grievances; just general dissatis-faction with some of the policies." Puckett recalled atthe trial that Testa told the group of employees that hewas going to try to talk with Lamont that evening aboutthe things which the employees had discussed.With regard to the discussion among the employees onthat occasion, Testa testified, "We had discussed our on-going problems with management's inaccessibility; theirattitude against the employees; scheduling problems;store policy problems." Testa said that he was the onewho was selected to talk with management about thesematters because of his seniority at the facility. Testastated, "They were hoping that with my seniority, Imight be able to contact management on our behalf."Later that evening, Testa and Skender had a telephoneconversation during which the possibility of having anemployees' meeting was discussed. According toSkender, Testa "was just saying that everyone was com-plaining about management, and it was time that weshould get together and discuss it."H. The Events on Monday, August 9, 1982As indicated in section 2, the employer's facility closesat 12 midnight on Sundays and at 2 a.m. on other days ofthe week. After the facility closes to the public, the em-ployees are supposed to count the money which theyhave handled during their shift and turn in the money tothe person in charge. While some of the witnesses hadsharply conflicting views as to whether employees of theEmployer were permitted to speak with managementpersonnel after closing time, I find that the weight of theevidence from the witnesses is that the Employer did nothave any general prohibition against employees talkingto management at that time.While the witnesses usually referred to a conversationbetween Lamont and Testa as having occurred onSunday night August 8, 1982, on reflection, it appearsthat the conversaiton took place after midnight and, thus,technically on Monday, August 9, 1982. As explained insection 2, that observation is not made in a critical sense,but simply to attempt to keep the events in the time se-quence in which they appear to have occurred.546 DAVID'SAfter the Employer's facility had closed at midnighton Sunday, August 8, 1982, and, thus, in the early morn-ing hours of Monday, August 9, 1982, Lamont and Testahad a brief conversation in the upstairs office on thesecond floor of the Employer's facility. In accordancewith the closing procedure, Testa brought the money hehad handled during his shift to the office. At that time,Testa asked Lamont about the owner's decision thatLamont should get the best work shifts because he wasthe manager, and also because Lamont worked the hard-est. (See sec. 3 regarding the earlier conversation be-tween Lamont and Testa on that subject.) Testa's desirewas to "get things on a more level deal, more level withall of us." According to Testa, Lamont "did tell me thathe was not in the mood to discuss it at that time." Testaadded, "He just suggested that I talk with him anothertime." Testa also testified, "I just made the comment thatI tried to approach him a couple times, and he neverseemed to be in the mood to talk." As to whether Testaalso told Lamont on that occasion that Testa would nottalk to Lamont on Testa's own time, Testa acknowl-edged at the trial, "There is a possibility that I mighthave said that."Troiano recalled at the trial that he overheard "a louddiscussion" between Lamont and Testa on that occasion.Troiano also recalled hearing Testa complain to Lamontabout his schedule, and he recalled that Lamont toldTesta that he was tired, and he was not going to discussit at that time.Around noon on August 9, 1982, Testa telephonedMcNulty at his office. Testa asked if he could come tothe Employer's facility and talk with McNulty. McNultyinquired if they could discuss the matter over the tele-phone, but Testa said he would prefer not to do so.Around 1 p.m. on August 9, 1982, Testa arrived atMcNulty's office. Just McNulty and Testa were presentduring their conversation. Testa first bought up the workschedule assignments and the replies he had receivedfrom Lamont with regard to the owner's desires. McNul-ty told Testa that he was always complaining. Testa re-plied that the Employer had a lot of employees, and"they are complaining about ongoing problems here,management's inaccessibility." According to Testa,McNulty told Testa that Shellock "had told him of afight or hollering episode between Lamont and me thenight before." Testa further testified, "I told Mr. McNul-ty that we had a discussion, but it was not a holleringdiscussion." McNulty then told Testa to talk withLamont again. McNulty said that he would like to seethe problem resolved between Lamont and Testa, and heexpressed his hope that Lamont and Testa could getalong with each other. At the trial, Testa specificallydenied that he had asked that Lamont be fired.Following his conversation with Testa, McNulty nexttalked with Lamont during the early afternoon ofMonday, August 9, 1982. McNulty testified:Well, it started out with the main conversationabout Chip being a problem, and it was at that timethat I told Lamont that I wanted Chip terminated,and then we expanded the conversation to otherpeople we were having trouble with, specificallyLindley and Skender, and I was beginning to feellike I had been Mr. Nice Guy too long and givingeverybody their chances and everything, and Ineeded to clean house, and I made the decision thatthe three of them would be terminated the end ofthe week.To clarify what was said earlier about payroll, Imade that decision because I do the payroll onThursday, and we have a machine which sends thepayroll to Boston, and the payroll is sent expressmail to me. It is handed out on Tuesday. I have itin my possession either that Saturday or Sunday. Iwould have had my checks there, and I would havegiven it to him on Sunday because express maildoes come in on Sundays.In McNulty's view, that timing of the events shouldhave furnished the paychecks to the three employeeswithin 72 hours of their termination by the Employer. Inaddition, the Employer's work schedule begins on Satur-days and ends on Fridays.According to McNulty, at the time he made the deci-sion to terminate Testa, Skender and Lindley, he had noknowledge about an employees' meeting. While McNultyhad stated earlier in his affidavit, which he had given onAugust 31, 1982, that the date of his decision was August10, 1982, he stated at the trial, "I was mistaken on thedate." McNulty said the decision was made during theday after the conversation between Lamont and Testa.At the trial, McNulty said that his reasons for decidingon August 9, 1982, to terminate Lindley were: (1) com-plaints McNulty had received from others to the effectthat Lindley was slow and not able to keep up with hiswork; (2) the incident which McNulty believed occurredbecause Lindley "got into an unncessary fight which Iwitnessed with a customer in the middle of 13th Street,and it even tied up traffic for a few minutes, and it was asituation where he went out after the customer"; and (3)the incident when the Denver police entered the bar anddiscovered an underage person there at a time whenLindley was working as a doorman, and when the Em-ployer's facility was still on probation as a result of anearlier incident under the previous management. In con-nection with McNulty's last two reasons for terminatingLindley, see also the notation made by McNulty on thedaily business logs at the time of the incidents, whichwere introduced into evidence as Respondent's ExhibitsI and 2.At the trial, McNulty said that his reasons for decidingon August 9, 1982, to terminate Skender were: (1)Skender's quitting his employment in June 1982 justbefore he was scheduled to start his work shift at theEmployer's facility; (2) McNulty's belief that there wereseveral occasions when Skender was on duty at the barunder the influence of alcohol; and (3) McNulty's obser-vations on several occasions that Skender had givenaway free drinks to his friends. In connection with thefirst reason advanced by McNulty, see Respondent's Ex-hibits 3 and 4, which are copies of the daily logs withnotations on them pertaining to Skender.On August 9, 1982, McNulty and Troiano had a con-versation in the office with regard to Testa. According547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Troiano, "He told me that Chip wouldn't be with usat the end of the week and said there would be otherchanges also." Troiano added, "The reason was that ev-eryone had had enough of his attitude and the incidentthe night before had just pushed it over the edge."Troiano appeared to be certain that the conversation inquestion occurred on August 9, 1982. (See Vol. 2, Tr.77-78. G.C. Exh. 2, which indicates that Troiano workedon August 9, but not on August 10, 1982.)During the afternoon of August 9, 1982, and subse-quent to his conversation with McNulty, Testa met withsome other employees of the Employer at the Employ-er's facility. Testa identified those employees as beingStuart, Lindley, and Puckett. Testa advised the employ-ees of his conversation with McNulty that afternoon, andhe expressed to them his opinion "that we were gettingnowhere. I was certainly getting nowhere." The employ-ees then discussed the possibility of having a meeting ofthe Employer's employees. It was decided to hold ameeting of the employees at 2 p.m. on Tuesday, August10, 1982, at Testa's house. Testa was supposed to tele-phone Skender regarding the meeting, and Testa wassupposed to talk with some of the other employees thatevening at the Employer's facility. At the trial, Testa ac-knowledged that the employees also discussed telephon-ing the owner of the Employer's business "to see if hecould help us," but Testa denied that the purpose of sucha telephone call would be to try to persuade the ownerto fire both McNulty and Lamont.That same afternoon Testa did telephone Skender andinformed Skender that there was going to be a meetingof employees at his house at 2 p.m. the next day. Ac-cording to Skender, Testa told him that there were "ap-proximately eight people involved that were going to bethere." Of those eight persons who were expected toattend the meeting at Testa's house, the only ones whowere terminated by the employer were Testa, Skenderand Lindley.Testa worked at the Employer's facility that evening.He said that Lamont and McNulty also worked thatevening. Testa said that he did not have any problemswith Lamont on that occasion. Skender came on duty asa bartender at station two at the Employer's facility at 11o'clock that evening. Lamont was working as a bartend-er at station one. Skender testified, "The only thing hesaid was that I was working that shift with him so hecould see how well I did behind that bar." Skender saidthat Lamont made no comment to him with regard tohow well he worked that evening. In Skender's opinion,he did not have any problems in serving customers onthat occasion.I. The Events on Tuesday, August 10, 1982According to Skender, on August 10, 1982, there wereone general manager, one manager, one assistant manag-er, and approximately 15 employees working for the Em-ployer in the positions of bartender, bar-back, doorman,disc jockey, light technician, and cleaning employees.After the bar had closed early Tuesday morning onAugust 10, 1982, Lamont was informed of the meetingwhich was scheduled to be held at Testa's house thatafternoon. Lamont testified:I found out about it after I had gone up to theoffice. Mark had already known about it, and Markwas told by Jim Zaring, our doorman, because Jimhad come back upstairs and said something about itto the effect that, "I am not going to some mutinymeeting," or something to that effect, but it was ourdoorman who informed us that night.Puckett did not work at the Employer's facility duringthe evening of August 9, 1982. However, about 3:30 a.m.on August 10, 1982, Puckett arived at the Employer's fa-cility in order to give Lindley a ride home. SinceLamont lived in the same apartment building, he joinedthem in the same vehicle that morning. Puckett testified:Q. And so yourself, Calvin Lindley and RobLamont were in the car together?A. Yes, sir.Q. And was there any discussion on the wayhome?A. Rob made the comment to us, he said, "I haveheard of the claque and your name was mentioned."I was driving and Calvin was sitting in the middleand Rob was sitting next to the door.I believe he was speaking to both of us or toCalvin. Calvin said, "What do you mean you haveheard about the claque?" He said, "Never mind,you will find out soon enough," and that was theend of the discussion. I don't think another wordwas said the rest of the way home.About 10:30 a.m. or 11 a.m. on August 10, 1982, waswhen McNulty first learned about the employees' meet-ing which was scheduled to be held later that day atTesta's house. At the trial, McNulty testified, "I foundout about the meeting from Rob Lamont and Mark Shel-lock. I came into work the morning of the meeting andwas informed by them. They told me at that point thatthey had been informed that night before by Jim Zaring,and that was the first I heard of it when they told meabout it." McNulty acknowledged that he knew of theemployees' meeting prior to the time that Testa was ter-minated.McNulty also was aware of the meeting before em-ployees Bishop, Zaring and Groppi informed McNultythat Testa had called them and asked them to come to ameeting at his house.During the morning of August 10, 1982, Testa re-ceived two telephone calls. One telephone call was fromJohn Bird, who formerly was one of the assistant manag-ers at the Employer's facility. The other call was fromWade Stuart and Doug Puckett. According to Testa,Stuart told him "that Rob Lamont was on to the meet-ing, and was real angry about it, and was going to takeaction, was going to take action against us and maybe weshould postpone the meeting, or what should we do."About 12:30 p.m. on August 10, 1982, Skender arrivedat Testa's house. Other than Testa and an electrician,who was performing work at the house, no one else wasthere. Skender stayed only about a half hour as a resultof Testa's informing him that Testa had received a call548 DAVID'Sfrom John Bird, who had told him that management hadfound out about the meeting. Skender then left.About 2:15 or 2:30 p.m. on August 10, 1982, Lamonttelephoned Testa at his house. Lamont told Testa that hisservices were no longer required, and, in other words,Testa was fired. At the trial, Lamont acknowledged thatit was his intention to fire Testa during the employees'meeting at Testa's house. During Lamont's cross-exami-nation, the following occurred:Q. Wasn't it your intention to fire Mr. Testaduring the employee meeting at his house?A. That morning we decided to fire Chip thatafternoon, yes. By that time we had known aboutthe employees' meeting, we knew what time it wasgoing to be, and it was my intention to fire him thatday, yes.Q. During that meeting?A. Yes.Nevertheless, Lamont stated that the original decisionto fire Testa at the end of the week had already beenmade by McNulty on Monday, August 9, 1982.Lindley reported to work at 11 p.m. on August 10,1982, at the Employer's facility. He worked as a door-man on that occasion, and he said that he checked every-one's identification as they entered the bar that night.Another employee, who was identified by his first nameof Eric, also worked at the door with Lindley.About midnight, Shellock approached Lindley at thedoor and asked him to accompany Shellock to the office.Lindley did so. Just those two persons were present inthe office during their conversation. Lindley testified:Q. What was said at that time in the office?A. He first apologized to me for making meclimb the stairs to the office on crutches, and thenhe said he was sorry to inform me that my serviceswere no longer needed at the club, and then heasked me if I knew why I was being terminated. Ireplied, "No, not unless it was due to an incidentthat happened downstairs just a few minutes beforehe asked me up in the office." He said it had noth-ing to do with this, that it was my involvement andquote, mutiny party.Q. What was the incident that you referred tothat had happened downstairs?A. There were approximately 12 women thatwalked into the door, and they had proper ID's andproper dress so I let them in.Q. What type of ID's did they have?A. They had state issued driver's licenses, andmost of them had second picture ID's you know,work ID's or insurance cards, or some sort of ID's.Q. Did you tell Mr. Shellock that you were notdirectly involved in the meeting?A. I told him that I did not attend the meeting.Q. Did Mr. Shellock have a comment to yourstatement that you did not attend the meeting?A. He said that he had heard otherwise throughfeelers that they had out, and due to what he heardfrom these feelers that I was involved in the meet-ing, and that was what led to the decision to termi-nate me.At the trial, Shellock acknowledged that he had toldLindley at the time of his termination that Shellock hadheard about the meeting. He stated, "I remember bring-ing up the subject of a meeting. I believe I also madesome reference that I knew what the meeting was about,although I am not sure, but I did bring up a meeting."When Shellock was questioned at the trial as to whetherhe was trying to get information from Lindley about themeeting, Shellock responded, "That, and I was trying tosee if he was going to lie to me." Shellock also later ac-knowledged at the trial, "I was trying to find out whatthis meeting was going to be about."Shellock also acknowledged at the trial that in his pre-trial affidavit he had discussed his conversation withLindley, and that he had made the statement, "I prob-ably mentioned Mr. Testa's mutiny party."J. The Events on Wednesday, August 11, 1982Although Skender was not working at the Employer'sfacility that evening, Lamont decided to terminateSkender's employment at that time. Skender was at theEmployer's facility as a customer. Lamont testified, "No,he was in as a customer. At that point I just decided togo ahead and get it all over with, and I instructed Markto go ahead and fire Norman. It was probably bad judg-ment on my part, I admit to that, but I just felt that therewas no need to wait until the end of the week, and justwent ahead and got it over with. I just wanted it out ofmy hair." At the trial, Lamont explained that he took theaction to terminate the three employees in question be-cause the decision had already been made by McNulty toterminate them later in that week. Lamont said, "It wasplanned and these people were on their way out."After Skender had arrived at the Employer's facilityabout 12:30 a.m. on August 11, 1982, Shellock ap-proached him at the bar and asked him to accompanyShellock to the office. At the office, there was a briefconversation with just those two persons present.Skender testified:Well, he sat me down and said that my serviceswere no longer needed. I asked him why. He said,"You are well aware of why."I said, "I don't understand what you are talkingabout." He said, "Neither did Calvin Lindley."That was the end of the conversation.Skender returned to the back bar, but then he walkedover to station one where Lamont was working. He didso in order to get some cigarettes. According toSkender, Lamont told him "that he had bragged abouthow well I had done the nigh before to Jim McNulty, I[expletive deleted] it up when I got involved with Chip."Lamont also told Skender that maybe Skender wouldlearn from this experience.Testa and Lindley returned to the Employer's barafter their terminations. About I a.m. on August 11,1982, which was after Skender also had been terminated,Shellock ordered Testa and his companions out of the549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbar. Testa testified, "I was standing around the bar withseveral customers and employees, and Mark Shellockwalked up to me and in a very obnoxious tone told mepoint blank in my face to get my [expletive deleted] outof the bar, and to take my slime following with me, thatI was not welcome in that bar."Lamont was the one who had instructed Shellock toremove Testa and the others from the bar. Subsequent tothe terminations of the three employees in quest8ion,Lamont had discovered some damage in the bathroomsat the Employer's facility and also some graffiti there.Lamont apparently linked or connected i his mind theterminations of Testa, skender, and Lindley to those actsof vandalism. However, such acts of vandalism andproperty damage had occurred on other occasions at theEmployer's property, and there was no proof that Testa,Skender, or Lindley were in any way responsible for thedamage to the Employer's property.K. The Events on Thursday, August 12, 1982On August 12, 1982, Lindley went to the Employer'sfacility in order to pick up his paycheck. When he ar-rived there, he ordered a drink at the bar, but the bar-tender refused to serve him. Lindley testified:Q. Did you have any discussion with anyonefrom management then?A. Yes, sir. I told him that I was there to pick upmy final pay, so he called upstairs, and Rob Lamontcame down to bring me my money.Q. Did you and Mr. Lamont have any discus-sion?A. Yes, sir. I was told by the cocktail bartenderthat the reason he couldn't serve me was because Iand Chip and Norman were being accused of writ-ing graffiti on one of the bathroom walls on thenight that we were fired, and we did come backinto the bar to have drinks, so when Rob camedown, I told him that I was very sorry to hear thatit had happened, but I had nothing to do with it,and at that point he said, "I don't want to hear any-thing out of you."He said, "After all I have done for you that, youknow, some of the things you said about me," and Itold him that I didn't understand that, that I hadnot said anything about him and I didn't understandwhy all this was happening and what was going on.He said, "Calvin, you got involved with Chip."Q. Was that the end of the discussion?A. I took my money and I left.ConclusionsIn considering the foregoing findings of fact, it is help-ful to look for guidance to the Board's decision in Haw-thorne Mazda, Inc., 251 NLRB 313 (1980). In that case,the Board held at 315:Section 7 of the Act guarantees employees theright to engage in "concerted activities for the pur-pose of mutual aid or protection." It is axiomaticthat employees who band together for the purposeof presenting grievances to their employer are en-gaged in protected, concerted activity within themeaning of Section 7.24 It follows that an individ-ual employee's attempt to induce fellow workers tojoin in a petition regarding a common grievance isprotected activity.26 Similarly, an employee en-gages in protected activity when he presents to theemployer grievances on behalf of other employ-ees.2624 See NLRB v. Washington Aluminum Company, Inc., 370 U.S.9 (1962).25 Owens-Corning Fibreglas Corporation v. NLRB, 407 F.2d1357, 1365 (4th Cir. 1969); Salt River Valley Water Users' Associa-tion v. NLRB., 206 F.2d 325 (9th Cir. 1953).26 NLRB v. Guernsey-Muskingum Electric Cooperative, Inc.. 285F.2d 8 (6th Cir. 1960); Hugh H. Wilson Corporation v. NLRB, 414F.2d 1345, 1348 (3d Cir. 1969).While Testa's complaints to management coveredmore than one subject matter, at least one of those com-plaints pertained to a subject matter which affected theworking conditions of other employees, as well as Testa.Specifically, Testa believed that Lamont, who was theperson who prepared the work schedule for the employ-ees, was assigning to himself what Testa described as the"money shifts." In other words, the "money shifts" werethose assigments to working stations and working timeswhere an employee would be most likely to earn themost money. For example, station one during the nightshift appears to be a desirable assignment because of theopportunity to earn more money than a person wouldwho worked at a different station or during the daytimehours. Testa was of the opinion that the work assign-ments were not being rotated among the employees, ashad been the practice by the former management at theEmployer's facility. (See sec. A.) Apparently, Testa de-sired a return to the former conditions, under which theemployees had worked, of rotating work assignments onthe work schedule. Testa was not persuaded by theowner's decision to give Lamont those desirable assign-ments because of Lamont's position as manager and be-cause of Lamont's hard work. That became evident fromTesta's renewal of his complaint to management on thatsubject. (See secs. G and H.) In W. C. Electrical Co., 262NLRB 557 (1982), the Board held at 558: "It is well set-tled that activity in protest of the discontinuance of apast practice concerning a term and conditon of employ-ment involves a matter of mutual concern. We do notfind that this common concern was negated because itcoincided with Prager's individual sick pay complaint."Thus, Testa's complaints with regard to work assign-ments were not solely personal complaints, but rather hiscomplaints in that regard were matters which wouldhave affected the wages, hours, and working conditionsof other employees as well. Nevertheless, the question ofwhether protected concerted activities were engaged inhere does not rest solely on the nature of Testa's com-plaints to management. The testimony reveals that cer-tain other employees of the Employer, including Testa,met on August 8 and 9, 1982, and, among other things,discussed their working conditions and made plans tohold an employees' meeting on those matters on August10, 1982, at Testa's house. (See secs. G and H.)550 DAVID'SAt the meeting on August 8, 1982, Testa was selectedon the basis of his seniority as the employee who wouldspeak with management on behalf of the employees. (Seesec. 4 herein.) In this connection, note that Testa at-tempted to talk with Lamont with regard to the employ-ees' work schedule, and later he tried to talk withMcNulty regarding that subject and what Testa de-scribed as "management's inaccessibility." (See sec. H.)Then, Testa reported to the group of employees onAugust 9, 1982, his lack of success in talking with man-agement. That led to the decision to hold a meeting thenext day at Testa's house. As described in the findings offact, that employees' meeting never took place. In its de-cision in Datapoint Corp., 246 NLRB 234 (1979), theBoard stated at 235, "Discussion among employees con-cerning working conditions is a necessary initial step inconcerted activity and to deny protection to this type ofdiscussion because of a lack of fruition in later actionwould be to nullify the rights guaranteed by Section 7 ofthe Act."Based on the evidence of the discussion among theemployees regarding their working conditions at the em-ployer's facility; their selection of Testa as the one tospeak with management on their behalf, and their actionin planning a meeting of employees to further their jobinterests, I conclude that the employees involved hereinwere engaged in protected concerted activities. I furtherconclude that Lamont gained knowledge of the concert-ed nature of those activities when he was informed ofthe employees' meeting to be held on August 10, 1982, atTesta's house. Lamont was informed of that fact afterthe bar had closed during the early morning hours ofAugust 10, 1982. (See sec. I.) McNulty then becameaware of the plans for an employees' meeting when helearned about it around 10:30 a.m. or 11 a.m. on August10, 1982. Thus, Lamont and McNulty were knowledgea-ble of the concerted nature of the activities prior to thetime that Testa, Skender, and Lindley were terminatedfrom employment.Lamont acknowledged that it was his intention tonotify Testa of his termination during the time of the em-ployees' meeting at Testa's house. It will be recalled thatLamont testified, in part, "By that time, we had knownabout the employees' meeting, we knew what time it wasgoing to be, and it was my intention to fire him that day,yes." (See sec. I.) Thus, I conclude that the real reasonfor the employer's termination of Testa on August 10,1982, was the employees' protected concerted activities,and especially the planned meeting at Testa's house thatafternoon. I conclude that such conduct violates Section8(a)(l) of the Act.With regard to the termination of Lindley, the evi-dence reveals that Shellock told him at the time of histermination that the reason was Lindley's involvement inthe "mutiny party." According to Lindley, Shellock alsotold him, in part, "that I was involved in the meeting,and that was what led to the decision to terminate me."(See sec. I.) In addition, when Lindley went in to theEmployer's facility on August 12, 1982, in order to pickup his paycheck, Lamont told Lindley, "Calvin, you gotinvolved with Chip." (See sec. K.) (Testa's nickname is"Chip." See sec. II herein.) Thus, I conclude that thereal reason for the Employer's termination of Lindley onAugust 10, 1982, was the employees' protected concertedactivities. I further conclude that such conduct violatesSection 8(a)(l) of the Act.With regard to the termination of Skender during theearly morning hours of August 11, 1982, Lamont ac-knowledged that Skender's termination that morning re-sulted from the terminations of Testa and Lindley earlierthat evening. In part, Lamont stated at the trial, "At thatpoint, I just decided to go ahead and get it all overwith." (See sec. J.) Note also Shellock's conversationwith Skender at the time of his termination and the refer-ence to Lindley. Note also Lamont's comment toSkender that he "got involved with Chip." In these cir-cumstances, and particularly considering the timing andthe statements briefly noted above, I conclude that thereal reason for the termination of Skender on August 11,1982, was the employees' protected concerted activities.I further conclude that such conduct violates Section8(a)(1) of the Act.Notwithstanding the foregoing conclusions, I also con-clude that the evidence shows that the original decisionby the Employer to terminate Testa, Skender, and Lind-ley from employment was made on Monday, August 9,1982. Thus, the original decision made at that time wasto terminate the three employees in question effective onFriday, August 13, 1982. That original decision byMcNulty was made prior to the time that McNulty andLamont acquired knowledge of the employees' meetingto be held on August 10, 1982, at Testa's house. There-fore, although certain employees of the Employer hadengaged in protected concerted activities on August 8and 9, 1982, management was not made aware of thoseactivities until the early morning hours of August 10,1982, when Lamont was informed about the plans for anemployees' meeting. Also, up to that point in time, theEmployer was not aware that Testa was acting in con-cert with other employees with regard to his complaintsto Lamont and McNulty.After Lamont, and then McNulty, gained knowledgeon August 10, 1982, of the employees' protected activi-ties, Lamont accelerated the terminations of the threeemployees in question. As indicated above, I concludethat the real reasons for the actual terminations of Testa,Skender, and Lindley were the employees' protectedconcerted activities.Because the employer had already decided to termi-nate those three employees prior to the time that man-agement knew of the employees' protected concerted ac-tivities, I further conclude that the Employer's originaldecision on August 9, 1982, to terminate those three em-ployees was not unlawful under the Act. In these cir-cumstances, I conclude that the backpay period shouldbe limited to the time between the date of their termina-tions and Friday, August 13, 1982, which was the dateon which the Employer had already decided to maketheir terminations from employment effective. Becausethe three employees in question would have been termi-nated on August 13, 1982, if Lamont had not acceleratedtheir terminations for reasons unlawful under the Act, Ifurther conclude that the three discriminateees are not551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDentitled to offers of reinstatement to their former posi-tions of employment with the Employer.Based on the findings of fact set forth in section 6herein regarding the statements made by Lamont toLindley and Puckett in the car on August 10, 1982, Iconclude that the Employer has created the impressionof surveillance of the employees' protected concerted ac-tivities by telling the employees that the Employer hadheard of the activities and that the name of one of theemployees had been mentioned. I conclude that suchconduct violates Section 8(a)(l) of the Act. In AmericanNational Stores, 195 NLRB 127 (1972), the Board held:We are not here concerned with whether this state-ment was true, or whether it proved actual surveil-lance. The significant fact, in our opinion, is wheth-er Copeland's statement had a reasonable tendencyto discourage the employees in exercising their stat-utory rights by creating the impression that he hadsources of information about their union activity.I Columbian Carbon Company, 79 NLRB 62, enfd. 177 F.2d1003 (C.A. 10).Based on the findings of fact set forth in section 6herein regarding the statements made by Shellock toLindley in the office at the Employer's facility onAugust 10, 1982, I conclude that the Employer told anemployee that he was being terminated because of his in-volvement in protected concerted activities, and that theemployer also created the impression of surveillance ofsuch activities by telling an employee that the Employerhad its sources and had learned of the employee's in-volvement in such activities. I conclude that such con-duct violates Section 8(a)(1) of the Act. I further con-clude that in the same conversation the Employer inter-rogated an employee about the employees' protectedconcerted activities. Note Shellock's admission, "I wastrying to find out what this meeting was going to beabout." With regard to telling an employee that he wasterminated because he had engaged in union activities,see the Board's decisions in the following cases: Kranco,Inc., 228 NLRB 319 (1977); Woody's Truck Stops, 258NLRB 705 (1981); and Major Cab Co., 255 NLRB 1338(1981). It seems logical that the legal principle applied inthose cases would be applicable to a situation where anemployer tells an employee that he was terminated be-cause of his protected concerted activities.CONCLUSIONS OF LAWI. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Respondent had engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act byterminating from employment Louis E. Testa, NormanSkender, and Calvin Lindley because employees of theEmployer had engaged in protected concerted activities.3. The Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(l) of the Act bytelling an employee that he was being terminated fromemployment because of his involvement in protectedconcerted activities.4. The Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(X1) of the Act byinterrogating an employee about the employees' protect-ed concerted activities.5. The Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(l) of the Act bycreating the impression of surveillance of employees'protected concerted activities by telling employees thatthe Employer had heard of such activities and the nameof one of the employees had been mentioned.6. The Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(aXl) of the Act bycreating the impression of surveillance of employees'protected concerted activities by telling an employeethat the employer had its sources and had learned of theemployee's involvement in such activities.7. The unfair labor practice described above affectscommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYSince I have found that the Respondent has engagedin certain unfair labor practices within the meaning ofSection 8(a)(1) of the Act, I shall recommend to theBoard that the Respondent be ordered to cease anddesist from engaging in such unfair labor practices.I shall also recommend to the Board that the Respond-ent be ordered to take certain affirmative action in orderto effectuate the policies of the Act. Such affirmativeaction will include making whole Louis E. Testa,Norman Skender, and Calvin Lindley for their monetarylosses from the date of their terminations from employ-ment until Friday, August 13, 1982, when as concludedherein, the Employer would have terminated those em-ployees in accordance with its original decision made onAugust 9, 1982. Backpay is to be computed in accord-ance with the Board's decision in F. W Woolworth Co.,90 NLRB 289 (1950), with interest on such backpay tobe computed in accordance with the Board's decisions inIsis Plumbing Co., 138 NLRB 716 (1962); Florida SteelCorp., 231 NLRB 651 (1977), and Olympic Medical Corp.,250 NLRB 146 (1980).With regard to the omission of a recommendation thatthe Respondent be ordered to make offers of reinstate-ment to the three discriminatees, see the conclusionsreached above.In accordance with the Board's decision in SterlingSugars, 261 NLRB 472 (1982), 1 shall recommend to theBoard that an expunction remedy be included in the re-medial order.Pursuant to the Board's decision in Hickmott Foods,242 NLRB 1357 (1979), I shall recommend to the Boardthat a narrowly worded cease-and-desist order, as distin-guished from a broadly worded one, be imposed in thiscase.[Recommended Order omitted from publication.]552